Citation Nr: 1742992	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appeal has since been transferred to the jurisdiction of the Houston, Texas VA RO.  In June 2017, a video conference hearing was held before the undersigned Veterans Law Judge, at which the Veteran testified.  A transcript of that hearing is of record.


FINDING OF FACT

The record does not show an in-service injury or event causing a hypertension disability, including within the service treatment records, or a manifestation of a hypertension disability to a compensable degree within one year after separation from service.


CONCLUSION OF LAW

The criteria for service connection for a hypertension disability have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may be presumed for certain chronic diseases, to include hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303 (b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303 (b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309 (a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his currently diagnosed hypertension disability etiologically relates back to his active service, and should therefore, be service-connected.  However, the record does not support this contention.

Regarding the service treatment records, a January 1966 enlistment examination showed the Veteran's blood pressure measuring 120/80.  An August 1968 exit examination showed a normal heart with blood pressure reading at 112/78.  A later November 1968 exit examination showed blood pressure reading at 120/76.  A reserves enlistment examination in March 1977 showed a normal vascular system with blood pressure measuring 124/90.

Post-service records include an August 1976 private medical record regarding foot surgery states that the heart appears normal and has regular rhythm.  A March 1978 premarital health examination recorded blood pressure as 124/82.  A May 1978 VA medical record noted blood pressure at 134/90 with headaches for 3 to 4 days prior to examination.  A September 1978 private medical record and an October 1978 VA medical record showed blood pressure measuring 134/86.  A December 1978 VA medical record recorded blood pressure at 130/92 accompanied by headaches.

In January 1979 VA medical records, the Veteran presented with headaches and blood pressure at 130/90 and 145/100 and it was noted that the headaches might be due to the elevation of diastolic pressure.

In November 1990 private medical imagery, a tortuous aorta was discovered.  

Normal sinus rhythms were detected on October 1992 and December 1998 private electrocardiograms (EKGs).  Blood pressure remained constant from January 1998 to January 1999 ranging from 142/94 to 150/106 in private medical records.

In regularly scheduled private medical appointments from February 2000 to the end of September 2001, blood pressure was recorded as ranging from 136/90 to 128/72.

A December 2007 private cardiology note regarding the results of a stress myoview test scan provided a diagnosis of positive for inferior septal inferior wall ischemia.  A later private cardiology note in July 2008 regarding a stress test was negative for ischemia.

A June 2008 VA examination for feet noted that a recent chest x-ray showed no cardiomegaly.  The Veteran stated that his hypertension was diagnosed and he was started on treatment in 1990, and that he was on 2 medications currently.  His blood pressure readings on this 2008 VA examination were 120/70, 120/70 and 120/70.

During the June 2017 hearing, the Veteran testified that during his last year in the military in 1969, he had been diagnosed with hypertension and had been on medication for it.  He also reported that after service, he had continued on medications with a private physician, and also was seen at VA facilities.  He further stated that his private cardiologist, who had treated him since 2000, believed that his hypertension was related to service and would provide a positive nexus statement in support of service connection.

To date, no such statement from the Veteran's private cardiologist has been received.

Although the Board has considered the Veteran's lay statements and testimony, it gives greater probative weight to the medical evidence.  Whether a current diagnosis of a hypertension disability is etiologically related to an in-service event or injury, exceeds the purview of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, the Veteran is not competent to provide medical opinions on the etiology of his hypertension disability.  

The service treatment records show no event or injury indicating high blood pressure.  The VA medical records and private medical records show no reporting of high blood pressure/hypertension within one year of separation from service.  The Veteran himself has given conflicting reports of when the hypertension disability was diagnosed and treated: being in 1969 during the June 2017 hearing, and being in 1990 at the June 2008 VA examination.  Without an in-service disease or injury or the development of hypertension to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during the period of service, there can be no direct or presumptive service connection.  See 38 C.F.R. § 3.303, 3.307, 3.309.  Additionally, while the Veteran has asserted that he has had high blood pressure since discharge from service, this is inconsistent with the medical evidence of record, as well as an earlier statement regarding the onset of his hypertension in 1990.  Therefore, service connection based on a theory of continuity of symptomatology is also not warranted in this case  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


